Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s response of 8-11-21 and election of the invention of Group I, without traverse, is acknowledged.

Claims 1-3, 5, 7-9, 11-14, 16-21, 24-25 and 33 are pending.

Claims 1-3, 5, 7-9, 11-14 and 16-21 are under examination.

Claims 24-25 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8-11-21.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuo et al. (CN105112370A, published 12-2-15, Chinese language document cited herewith along with a Google Patents English language translation of CN105112370A, also cited herewith), as evidenced by Todd et al. (Drugs. 1989 Jun;37(6):871-99)(cited herewith).

Zhuo teaches Vγ9Vδ2 T-cells are the main subgroup of γδ T-cells in human peripheral blood, and that several early stage clinical trials of adoptive immunotherapy for cancer have used Vγ9Vδ2 T-cells. (see paragraph 0005 of the Google Patents Translation).  Zhuo further teaches phosphoantigens such as zoledronic acid can be used to selectively activate and expand human Vγ9Vδ2 T-cells (see paragraph 0006 as well as paragraph 0064).  In the paragraph that follows 0006, Zhuo teaches K562 cells genetically modified to stably express the CD64 high-affinity Fc receptor gene can be applied to large-scale expansion of γδ T-cells.  Zhuo explains large-scale expansion of γδ T-cells with the K562 cells as follows: “Through the interaction of CD64 with the Fc part of the OKT3 anti-CD3 monoclonal antibody, the first signal (OKT3-CD3) and the CD86-CD28 and CD137L-CD137 co-stimulatory signals will stimulate T lymphocytes simultaneously with dual signals.”

In paragraphs 8-12, Zhuo teaches “a method for stimulating the efficient proliferation of peripheral blood [γδ]T cells in vitro,” said method comprising a step of separating mononuclear cells from peripheral blood, pretreating peripheral blood mononuclear cells with zoledronic acid and interleukin-2; and then co-culturing the pretreated peripheral blood mononuclear cells with genetically modified K562 cells, OKT3 antibody and interleukin-2.

According to Zhuo at paragraph 22, this method has numerous advantages including:

the method increases γδT cells more than 450,000 times in 21 days; and

the obtained γδ T-cells possess complete anti-tumor cytotoxicity and can kill solid tumor cells and non-solid tumor cells.

Example 3 describes one working example of the expansion method of Zhuo wherein PBMC are incubated with zoledronic acid for 7 days prior to co-culturing with inactivated K562a cells and the OKT3 antibody for more than 10 days.  As further described in Example 3, K562a cells can be inactivated by gamma irradiation or mitomycin C treatment; however, as shown in Fig. 24 K562a cells inactivated by gamma irradiation produce greater numbers of γδ T-cells.

In Example 7 Zhuo teaches modification of Vγ9Vδ2 T-cells expanded according to their method to express a chimeric antigen receptor (CAR), wherein said CAR is encoded by mRNA which was transfected into the Vγ9Vδ2 T-cells, and wherein said CAR comprises a CD3 zeta signaling domain (see paragraphs 82 and 85; Figs. 35 and 36).

As to γδ T-cells having at least one down-regulated co-inhibitory receptor, e.g., down-regulated CTLA-4, or having at least one up-regulated activating receptor, the expansion method described by Zhuo uses the same starting cell population, human PBMC; substantially the same aAPCs, K562 genetically engineered for stable expression of CD86, CD64 and 4-1BBL; the same anti-CD3 antibody, OKT3/muromonab; the same initial incubation with zoledronic acid (Zometa) for 7 days; the same subsequent incubation with the K562 aAPCs and the OKT3/muromonab anti-CD3 antibody for more than 10 days.  Given that elements of the claimed expansion method and those of the expansion method taught by Zhuo are nearly identical, in practicing the teachings of Zhuo the ordinarily skilled artisan will necessarily produce γδ T-cells having at least one down-regulated co-inhibitory receptor, e.g., down-regulated CTLA-4, and having at least one up-regulated activating receptor.

Finally, note that the OKT3 antibody was also known as Muromonab-CD3 as evidenced by Todd at Synopsis.

Thus, the teachings of Zhuo anticipate the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo et al. (CN105112370A, published 12-2-15, Chinese language document cited herewith along with a Google Patents English language translation of CN105112370A, also cited herewith), as evidenced by Todd et al. (Drugs. 1989 Jun;37(6):871-99), as applied to claims 1-3, 5, 7-9, 11-14 and 16-20 above, and further in view of Jakobovitz et al. (20160175358) and Lehner et al. (PLoS ONE 7(2): e31210, 2012).

The teachings of Zhuo, as evidenced by Todd, as applied to claims 1-3, 5, 7-9, 11-14 and 16-20 are set forth above.

However, Zhuo does not explicitly teach a method of generating γδ T cells having at least one down-regulated co-inhibitory receptor as recited in claim 1 wherein the γδ T cells are modified to overexpress an NKG2D CAR, such as a CAR having an extracellular antigen binding domain of NKG2D.

At paragraph 58, Jakobovitz teaches “A γδ T-cell may be engineered to express a chimeric
tumor recognition moiety comprising a ligand binding domain derived from NKG2D…and a signaling domain obtained from CD3ζ….In some examples, the chimeric receptor binds
MICA, MICB…”  As described in paragraph 82 of Jakobovitz, the NKG2D ligand binding domain is useful because it can recognize cancer cells: “An antigen recognition moiety may recognize an antigen from a cell in distress, such as a cancerous cell or a cell that has been infected with a virus.  For instance, the human MHC class I chain-related genes (MICA and MICB) are located within the HLA class I region of chromosome 6.  MICA and MICB proteins are considered to be markers of “stress” in the human epithelia, and act as ligands for cells expressing a common natural killer-cell receptor (NKG2D).  As stress markers, MICA and MICB can be highly expressed from cancerous cells.  An engineered γδ T-cell can recognize
a MICA or a MICB tumor epitope.”

st full paragraph and Fig. 2B).  As described in the second full paragraph on page 6, CD4+ and CD8+ T-cells expressing the chNKG2D are capable of lysing Ewing sarcoma family of tumor (ESFT) cells, even when said cells express lower levels of NKG2D ligands (see Discussion 1st – 3rd paragraphs).  One advantage of the lentiviral based expression of chNKG2D is that it resists NKG2D ligand induced chNKG2D internalization thereby maintaining tumor-cell killing capacity (see page 11, 1st full paragraph – col. bridging paragraph).

Given the reference teachings, it would have been obvious to the ordinarily skilled artisan, and one of ordinary skill in the art would have been motivated to genetically engineer γδ T-cell expanded according to the teachings of Zhuo with a chimeric NKG2D comprising the NKG2D ligand binding domain joined to CD3ζ as taught by Jakobovitz, such as the chNKG2D taught by Lehner which maintains tumor-cell killing capacity, even in the presence of a cell line abundantly expressing several different NKG2D ligands (STA-ET3 cells).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644